Case 9:19-bk-11573-MB            Doc 871 Filed 03/24/20 Entered 03/24/20 14:56:42                Desc
                                  Main Document     Page 1 of 3



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 GEORGE E. SCHULMAN (State Bar No. 64572)
   gschulman@DanningGill.com                                          FILED & ENTERED
 3 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP                                    MAR 24 2020
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006                                  CLERK U.S. BANKRUPTCY COURT
   Telephone: (310) 277-0077                                           Central District of California
                                                                       BY handy      DEPUTY CLERK
 6 Facsimile: (310) 277-5735

 7 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 8

 9
                                 UNITED STATES BANKRUPTCY COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11
                                          NORTHERN DIVISION
12
     In re                                               Case No. 9:19-bk-11573-MB
13
     HVI CAT CANYON, INC.,                               Chapter 11
14
                       Debtor.                           ORDER GRANTING TRUSTEE’S 2004
15                                                       MOTION AND DIRECTING
                                                         PRODUCTION AND INSPECTION OF
16                                                       SERVER AND ELECTRONICALLY
                                                         STORED INFORMATION BY GIT, INC.;
17
                                                         Document Production
18                                                       Date: April 20, 2020
                                                         Time: 10:00 a.m.
19                                                       Place: GIT, Inc.
                                                                1700 Sinton Road
20                                                              Santa Maria, California 93458

21                                                       [No Hearing Required Pursuant to Local
                                                         Bankruptcy Rule 2004-1(d)]
22

23

24

25           The Court has read and considered the Trustee’s Notice of Motion and 2004 Motion for
26 Production and Inspection of Server and Electronically Stored Information by GIT, Inc. (the
27 “Motion”), filed by Michael A. McConnell, the Chapter 11 Trustee (the “Trustee”) for the estate of

28

     1581347.1 26932                                 1
Case 9:19-bk-11573-MB            Doc 871 Filed 03/24/20 Entered 03/24/20 14:56:42              Desc
                                  Main Document     Page 2 of 3



 1 HVI Cat Canyon, Inc. (the “Debtor”). The Court being fully advised, good cause appearing, it is

 2 hereby

 3            ORDERED THAT:

 4            1.       The Motion is granted in its entirety.

 5            2.       GIT, Inc. (“GIT”) is directed to produce for inspection and copying the server and

 6 electronically stored information requested in Exhibit “1” attached hereto, on April 20, 2020 at

 7 10:00 a.m. at GIT, Inc.’s office, where the server is believed to be located, at 1700 Sinton Rd.,

 8 Santa Maria, California 93458.

 9            3.       The Trustee is authorized to serve a subpoena for the production and inspection on

10 GIT.

11                                                              ###

12

13

14

15

16

17

18

19

20

21

22

23
      Date: March 24, 2020
24

25

26
27

28

     1581347.1 26932                                      2
Case 9:19-bk-11573-MB            Doc 871 Filed 03/24/20 Entered 03/24/20 14:56:42                Desc
                                  Main Document     Page 3 of 3



 1                                                  EXHIBIT 1

 2                                    DOCUMENTS TO BE PRODUCED

 3            1.       Production, inspection and copying of the server that GIT, Inc. (“GIT”), asserts it

 4 owns and is in its possession, and contains the Debtor’s email, documents, and electronically stored

 5 information, to occur on April 20, 2020, at 10:00 a.m., at GIT’s office, where the server is believed

 6 to be located, at 1700 Sinton Rd., Santa Maria, California 93458.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     1581347.1 26932                                      3
